ORDER

PER CURIAM:
AND NOW, this 18th day of July, 1996, Richard L. Donald having been disbarred from the practice of law before the United States District Court for the District of Maryland by Order of that Court dated March 27, 1996; the said Richard L. Donald having been directed on May 10, 1996, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Richard L. Donald is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.